Priority
The cross notes at the beginning of the specification improperly identify the priority claim of the instant application.  The cross notes should read as:  "This application is the National Stage of International Application No. PCT/US2018/043111, filed July 20, 2018, which claims the benefit of U.S. Provisional Application No. 62/535,389, filed July 21, 2017.”  See MPEP § 211.02. 

Drawings
The drawings are objected to because:
Fig. 11 fails to show the radiused portion 904 has a radius R1 that is approximately one half of the innermost diameter IDI/ID2 of the outer race torque transfer element grooves 556/846.   None of the other drawings shows a radiused portion.
The drawings fail to show the crash collapse features disposed entirely between the outer race torque transfer element grooves as recited in claims 1 & 19.
At Fig. 11, the first receiving portion 872 (of the outer race 804) is incorrectly identified by reference numeral 874.  See page 47, line 25.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Specification
The disclosure is objected to because: 
Page 47, line 25 the first receiving portion 872 (of the outer race 804) is incorrectly identified by reference numeral 874.
The detailed description fails to describe one or more crash collapse features disposed entirely between one or more outer race torque transfer element grooves and do not extend axially beyond the one or more outer race torque transfer element grooves

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
Claims 1, 3-6, 8-10, 12, 14, 17 & 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation, “one or more crash collapse features [comprising a radiused portion] do not extend axially beyond said one or more outer race torque transfer element grooves”.  There is no support for the limitation in the application as originally filed.  To the contrary the crash collapse features 900 comprising a radiused portion 904 are expressly disclosed at page 47, line 25 as directly adjacent the first receiving portion 602/872 of the outer race 506/804.  Figs. 5 & 9 clearly show that that would require the collapse features 900 to axially extend well beyond the outer race torque transfer element grooves 556/846.
Claim 8 recites the limitation, “one or more crash collapse features [comprising a radiused portion] further comprises a chamfer portion”.  There is no support for the limitation in the application as originally filed.  To the contrary the crash collapse 

Claims 1, 3-6, 8-10, 12, 14 & 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Each of claims 1 & 19 nonsensically begins with “A constant velocity joint assembly, comprising: a constant velocity joint assembly comprising”.
Claim 8 recites the limitation "said angle".  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "said one or more crash collapse features" in line 11.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
Claim(s) 19 & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuczera, US 7,040,991.,  Kuczera shows a constant velocity joint assembly, comprising: a constant velocity joint (11) assembly comprising an inner race (52), an outer race (50), a cage (54), flexible boot (47), a boot can (46) and one or more torque transfer elements (56); 
wherein said inner race is drivingly connected to a first shaft (44); 
wherein said outer race is drivingly connected to a second shaft (42); 

wherein Fig. 4 shows one or more crash collapse features (80, 82) are disposed entirely between said one or more outer race torque transfer element grooves and do not extend axially beyond said one or more outer race torque transfer element grooves; and 
wherein upon the occurrence of a crash condition (col. 7, line 64) said cage of said constant velocity joint assembly is driven into direct contact (col. 7, lines 38-40) with said one or more crash collapse features and 
Figs. 2-4 show that if said cage applies an amount of force onto said one or more crash collapse features needed to separate said one or more crash collapse features from said outer race, then at least a portion of said first shaft is allowed to translate axially into at least a portion of said second shaft.

Allowable Subject Matter
Claims 21-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of Komai and Edwards discloses a constant velocity joint comprising crash collapse features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Greg Binda/Primary Examiner, Art Unit 3679